ON MOTION FOR REHEARING
HUGHES, Justice.
Appellees’ Motions for Rehearing reflect that we are embroiled in a war of words. The Railroads say, “It will be seen that the Supreme Court [Texas & N. O. v. R. R. Comm., 155 Tex. 323, 286 S.W.2d 112] contrary to this Court’s decision, does not equate ‘confiscatory’ and ‘unreasonable and unjust.’ ” They also say, “A noncompensa-tory rate obviously is one that takes property without proper compensation or without due process of law.”
In our opinion we said, “If the rates here are compensatory to the Railroads within the rule of the above (T. & N. O.) case then it is not possible for them to be unreasonable or unjust to them.” (The Railroads)
The rule we referred to, and which was stated in the preceding paragraph, was, the Supreme Court speaking, “Freight rates should be fair and nondiscriminatory between shippers similarly situated and between geographical locations. They should be based upon the carrier’s cost of operation plus a fair profit.” Italics ours.
If a rate meets this test it is not unreasonable nor unfair to the carriers *944Jiarging the rate. It is fully compensatory. This is all we intended to say or hold. We do not equate the word “compensatory” nor the words “unreasonable” and “unjust” with the word “confiscatory.” We agree with Railroads that a “non-compensatory rate” is one which does not provide “proper compensation” to the carrier. By “proper compensation” we mean cost of operation plus a fair profit.
Railroads make the point that in any event we should not have dissolved the injunction in so far as it related to rates on cast iron pipe. We sustain this assignment. The invalidity or inapplicability of the order of the Commission as to rates prescribed for the transportation of cast iron pipe is conceded by all parties. The injunction as to such rates was properly granted, and should remain in force.
In the respect indicated, the Motions for Rehearing are granted; in all other respects they are overruled.
Granted in part and in part overruled.